Exhibit 99.1 May 5, 2011 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES FIRST QUARTER 2011 RESULTS Leucadia National Corporation (LUK – NYSE) today announced its operating results for the three month period ended March 31, 2011.Net income attributable to Leucadia National Corporation common shareholders for the three month periods ended March 31, 2011 and 2010 was $10,507,000 ($.04 per diluted common share) and $191,479,000 ($.78 per diluted common share). For more information on the Company’s results of operations for the first quarter of 2011, please see the Company’s Form 10-Q for the three months ended March 31, 2011, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Month Period Ended March 31, Revenues and other income $ $ Net securities gains $ $ Income from continuing operations before income taxes and income (losses) related to associated companies $ $ Income taxes Income from continuing operations before income (losses) related to associated companies Income (losses) related to associated companies, net of taxes ) Income from continuing operations Loss from discontinued operations, including gain on disposal, net of taxes ) ) Net income Net income attributable to the noncontrolling interest ) ) Net income attributable to Leucadia National Corporation common shareholders $ $ Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ Loss from discontinued operations, including gain on disposal ) ) Net income $ $ Number of shares in calculation Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ $ Loss from discontinued operations, including gain on disposal ) ) Net income $ $ Number of shares in calculation
